Citation Nr: 1823897	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-07 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.
      
The Board remanded this case in November 2015.


FINDING OF FACT

The probative evidence of record is at least at relative equipoise as to whether the Veteran's current GERD had its onset during his active service and has continued through the present.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have been met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  In this decision, the Board grants entitlement to service connection for GERD.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established by an affirmative showing of inception or aggravation during service.  38 C.F.R. § 3.303(a).

Analysis

The Veteran asserts that he first developed GERD while on active service and that the condition has persisted through the present.  Specifically, he contends that he was treated for chest pain in 2002 and 2005.  Although those chest pains were ultimately determined at the time to be musculoskeletal in nature, he was later diagnosed with GERD based on the same symptoms.  Accordingly, the in-service chest pains were incorrectly assessed as musculoskeletal pain, and were actually manifestations of his GERD, which was correctly diagnosed only after his separation from active service.

A review of the VA and private medical evidence of record reveals that the Veteran has a current diagnosis of GERD.  In addition, the service treatment records confirm the Veteran's assertions that he was treated for chest pain at least twice during his active service, and that the pain was determined to be musculoskeletal in nature.  Therefore, the question remaining for consideration is whether the current GERD had its onset during the Veteran's active service or is otherwise causally or etiologically related to his active service, to include the in-service complaints of chest pain.  To address that question, the Board turns to the competent medical opinion evidence of record.

The Veteran has submitted a statement from F. Marquez, M.D., a private physician, dated in April 2014.  In the statement, Dr. Marquez indicates that he reviewed the Veteran's service treatment records and that he has treated the Veteran for GERD.  He opines that it is more likely than not that the Veteran's GERD started while he was still on active service.  As a rationale for the opinion, he explains that the Veteran presented with non-cardiac chest pains intermittently since 2002 with no improvement.  He was diagnosed with musculoskeletal chest pain and given non-steroid anti-inflammatory drugs with no relief.  It was not until September 2009, when the Veteran was given Ranitidine and diagnosed with GERD, that the chest pains resolved.  The Veteran is now asymptomatic without acid reflux as long as he follows a diet and takes his GERD medications.

In March 2016, the Veteran underwent a VA esophageal conditions examination.  Based on the examination and a review of the record, the VA examiner opined that it is less likely than not that the Veteran currently has GERD that was incurred in or caused by his active service.  As a rationale for the opinion, the examiner explained that the service treatment records contain only two entries regarding chest pain; one in 2002 and the second in 2005.  Each time this was considered to be musculoskeletal in origin.  The Veteran's separation medical examination is silent in regard to gastrointestinal issues of any kind.  After his separation from service in 2005 the Veteran sought medical care at a VA facility.  However, it was not until 2008 that he presented with complaint of chest pain, stating a 6 year history.  This was again considered to be musculoskeletal in nature.  The possibility of GERD was entertained but there was no work up to rule this in or out.  The Veteran was placed on Omeprazole at the time.  He consistently reported this as left chest pain, and again reported left chest pain at the VA examination.  There is only one instance in the medical record where the Veteran described the pain as substernal.  That was in September of 2009, when he also stated that he was never counseled on GERD, even though he had been on proton-pump inhibitors by that time.  The examiner further stated, "this Veteran may well have GERD as he reports food intolerances and relief with the use of Omeprazole.  However, he has not been worked up for this by the gastroenterology service to rule out other possibilities.  As well, the complaints in service were never considered to be of [gastrointestinal] in nature and were only shown as two entries several years apart.  This examiner cannot with any degree of confidence opine that the complaint of chest pain in service, regardless of his recollection of its nature, is directly related to the diagnosis of GERD that was considered in 2008.  There is insufficient evidence to reach back in time greater than 10 years to second guess those that examined this Veteran and conclude that the chest pain he reported was musculoskeletal."

The Board finds no reason to afford greater probative weight to the March 2016 VA examiner's opinion than to Dr. Marquez's positive April 2014 nexus opinion.  Dr. Marquez provided appropriate rationale for the opinion given that provides insight into the medical aspects of the Veteran's history and current condition.  Dr. Marquez explained that, although the in-service symptoms were determined to be non-cardiac, musculoskeletal pain at the time, the Veteran's symptoms did not resolve until he was diagnosed with GERD and prescribed Ranitidine, suggesting that the in-service symptoms were related to GERD and were not actually musculoskeletal in nature.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's GERD had its onset during his active service, and will resolve the benefit of the doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for GERD is therefore warranted.


ORDER

Entitlement to service connection for gastroesophageal reflux disease is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


